Case 8:20-cv-01597-JWH-KES Document 35 Filed 03/10/21 Page 1 of 2 Page ID #:125


                                                                                       JS-6
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—
                                     GENERAL

  Case No.      8:20-cv-01597-JWH-KESx                         Date March 10, 2021
  Title Adam Ghadiri v. AB Liquor Market et al.



  Present: The Honorable         JOHN W. HOLCOMB, UNITED STATES DISTRICT JUDGE


                Irene Vazquez                                   Not Reported
                 Deputy Clerk                                  Court Reporter


      Attorney(s) Present for Plaintiff(s):          Attorney(s) Present for Defendant(s):
                 None Present                                   None Present

  Proceedings: (IN CHAMBERS) ORDER DISMISSING CASE FOR
               LACK OF PROSECUTION
       On December 28, 2020, the Court issued an order directing Plaintiff to show
 cause, in writing, on or before January 11, 2021, why this action should not be
 dismissed with respect to each Defendant who has not filed an answer or otherwise
 responded to the complaint [ECF No. 30]. Also on December 28, 2020, the Court
 issued an order directing Plaintiff to show cause in writing on or before January 11,
 2021, why this action should not be dismissed, with respect to each Defendant who
 has not been served, for lack of prosecution [ECF No. 31].

        On January 11, 2021, Plaintiff filed a response advising the Court that
 Plaintiff had been unable to serve defendant UKC, LLC and that Plaintiff
 voluntarily dismissed UKC, LLC [ECF No. 33]. That response, however, did not
 address those defendants that had been served but had not responded to the
 complaint. To date, the remaining defendants—Laddi, Inc.; AB Liquor Market;
 and Saini Harjinder—have not filed an answer or otherwise responded to the
 complaint. Plaintiff’s requests for the Clerk to enter default were rejected, and the
 Clerk served notices of deficiencies [see ECF Nos. 21 & 27]. Despite the passage of
 several months and the Court’s OSC [ECF No. 30], Plaintiff has not attempted to
 cure these deficiencies.
  Page 1 of 2                        CIVIL MINUTES—GENERAL            Initials of Deputy Clerk iv
Case 8:20-cv-01597-JWH-KES Document 35 Filed 03/10/21 Page 2 of 2 Page ID #:126




        The Court may sua sponte dismiss an action for failure to prosecute. See
 Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005)
 (court may sua sponte dismiss for failure to prosecute); Olsen v. Mapes, 333 F.3d
 1199, 1204 n.3 (10th Cir.2003) (same). Accordingly, on its own motion, the Court
 hereby DISMISSES this case for lack of prosecution. The Clerk is ORDERED to
 close the case.

         IT IS SO ORDERED.




  Page 2 of 2                 CIVIL MINUTES—GENERAL             Initials of Deputy Clerk iv
